Title: To John Adams from Thomas Digges, 26 March 1782
From: Digges, Thomas
To: Adams, John




Ostend, 26 March 1782


Dear Sir

I got here this day and am nearly about the hour to Embark. I find I passd Mr Laurens Jnr at Rotterdam, as some questions were askd in the Hotel Where I put up for a person answering my description, from one who was at another Hotel who did not leave His name, but answered the description of Mr Laurens.
I stopt at the Hotel Angleterre at the Hague and found that P. Wentworth had gone from thence for England rather suddenly the day before; He went from Antwerp for Brussells, and by the time Genl Faucit went from hence, for Brussels also, I do suppose these Heroes in different line of action and for as little purpose (I hope) met at Brussels: Faucit is going to Hannover (as was said here) and P. W embarkd in a purposely hird boat about 2 hours ago for England.
In the matter I lately visited You upon I have informd You of every step taken as well as my motives for acting, and shall keep nothing from You relative thereto.
Since our last conversation I have thought much on the subject of witholding from Dr. F a letter I bore to Him from M Hartley (wch I know is partly on a publick matter in agitation between them) as well as informing the Doctr that I had been in Holland; and upon much consideration I think I cannot acting fairly to Dr. F either carry back Mr Hartleys letter, or explain to Him my motives for being silent when I had got so much nearer Him and had matter of much private consequence to myself to explain and clear up, either by letter or personal appearance. Besides others, I have two motives for writing; the first is that of forwarding a letter wch I know contains matters of business between Dr F and David Hartley and wch would be rather unjustifiable in me to carry back to England, and the other is an explanation why I donot repair to Him while now abroad on the matter relative to myself. I cannot see another road for doing either without intimating to Him the Business I went on to You: I have mentiond my first intention to visit and explain it to You and the motives I had for altering that intention and going back as quick as possible to Engld and then Set out for Paris. That You did not think the matter in the stage it then was of so much moment as to think it necessary to make it known to your Colleagues; that my doing it soon and in person to Dr. F would be the best mode; That all future movements must be made known to Dr. F and Mr Vergennes, and that You urgd strongly to have any future movements in the business made directly to Dr. F whose residence made it more convenient to give the Communications to the French Minister. I am sorry in doing this that I have deviated from a purpose wch I had rather fixd with You; but on much thinking I really think I have done the best; for Dr. F would certainly here I was at Amsterdam and think rather odly of me that I had turnd my back upon Him and seemingly gone from a purpose of explaining a matter to Him which my reputation is at stake for.
I beg a thousd pardons for writing thus hastily and Desultorily to You. The Packet Boat is so near sailing I have not time to read over the letter and I am rather in the midst of hurry and noise. I will write You immediately on my arrival and if any thing occurs wch You want done or to say to me a line under cover to Mr Stockdale Bookseller Piccadilly London will get safe to Sir your very Obedient Hum Servant

T Digges

